Exhibit 10.1

AMENDMENT NO. 2

AMENDMENT NO. 2 dated as of December 12, 2005 to the Fourth Amended and Restated
Credit Agreement dated as of February 7, 2005, (as so amended and supplemented,
and as otherwise amended, supplemented and modified to the date hereof, the
“Credit Agreement”), among Spectrum Brands, Inc., formerly known as Rayovac
Corporation, a Wisconsin corporation (the “U.S. Borrower”), Varta Consumer
Batteries GmbH & Co. KGaA, a German partnership limited by shares (the “Euro
Borrower”), Rayovac Europe Limited, a limited liability company (the “UK
Borrower” and, with the Euro Borrower, each a “Subsidiary Borrower” and
collectively, the “Subsidiary Borrowers” and the Subsidiary Borrowers, with the
U.S. Borrower, each a “Borrower” and collectively, the “Borrowers”), each lender
from time to time party thereto (collectively, the “Lenders” and individually, a
“Lender”), Citicorp North America, Inc., as Syndication Agent, Merrill Lynch
Capital Corporation, as Co-Documentation Agent and Managing Agent, LaSalle Bank
National Association, as Co-Documentation Agent and Bank of America, N.A., as
Administrative Agent (the “Administrative Agent”), Swing Line Lender (the “Swing
Line Lender”) and L/C Issuer (the “L/C Issuer”). Capitalized terms not otherwise
defined in this Amendment No. 2 have the same meanings as specified in the
Credit Agreement.

PRELIMINARY STATEMENTS:

The U.S. Borrower has requested that the Lenders amend the Credit Agreement as
set forth below, and the Lenders party hereto have so agreed, on the terms and
subject to the conditions set forth below;

NOW, THEREFORE, it is hereby agreed as follows:

SECTION 1.   Amendments. The Credit Agreement is, effective as of the Amendment
No. 2 Effective Date (as hereinafter defined), amended as follows:

(a)          Section 1.01 of the Credit Agreement is amended by adding in the
appropriate alphabetical order the following new definitions:

“Amendment No. 2” means Amendment No. 2 to this Agreement, dated as of December
12, 2005, among the U.S. Borrower, Bank of America, N.A., as Administrative
Agent and the Lenders party thereto.

“Amendment No. 2 Effective Date” has the meaning specified in Section 4 of
Amendment No. 2.

(b)          The definition of “Applicable Rate” in Section 1.01 of the Credit
Agreement is amended by (i) inserting the word “and” immediately following the
comma at the end of clause (a) thereof, (ii) amending clause (b) thereof in full
to read as follows:

“(b) in respect of the Canadian Term Loans, the Dollar Term Loans, the Euro Term
Loans and the Tranche B Euro Term Loans, a percentage per annum to be

 

 


--------------------------------------------------------------------------------

 

 

 

 

determined by reference to the Debt Rating certified by the U.S. Borrower as
described below :

Pricing
Level

Debt Ratings
S&P/Moody’s

Canadian Term Loans
and Eurodollar Rate
Dollar Term Loans

Base Rate Dollar
Term
Loans

Euro
Term
Loans

Tranche B
Euro Term
Loans

1

BB-/Ba3

2.00

1.00

2.50

2.25

2

B+/B1

2.25

1.25

2.50

2.25

3

B/B2

2.50

1.50

2.75

2.50

 

As of the Amendment No. 2 Effective Date, the Applicable Rate shall be
determined based upon the Debt Rating specified in a certificate delivered by
the U.S. Borrower as to its existing Debt Rating on such date. Thereafter, each
change in the Applicable Rate resulting from a publicly announced change in the
Debt Rating shall be effective, in the case of an upgrade, during the period
commencing on the date of the public announcement thereof (such announcement to
be notified to the Administrative Agent by the U.S. Borrower) and ending on the
date immediately preceding the effective date of the next such change and, in
the case of a downgrade, during the period commencing on the date of the public
announcement thereof and ending on the date immediately preceding the effective
date of the next such change.”

and (iii) deleting clauses (c) and (d) thereof.

(c)          The definition of “Debt Rating” in Section 1.01 of the Credit
Agreement is amended in full to read as follows:

““Debt Rating” means, as of any date of determination, the rating as determined
by either S&P or Moody’s (collectively, the “Debt Ratings”) of the U.S.
Borrower’s non-credit-enhanced, senior unsecured long-term debt; provided that
if (i) Debt Ratings are issued by each of the foregoing rating agencies that
would lead to two different Pricing Levels, then the Pricing Level one below the
higher of such Pricing Levels shall apply (with Pricing Level 1 being the
highest and Pricing Level 3 being the lowest) and (ii) either S&P or Moody’s
shall change the basis on which ratings are established by it, each reference to
the Debt Rating announced by S&P or Moody’s shall refer to the then equivalent
rating by S&P or Moody’s, as the case may be.”

(d)          Section 2.07(a)(i) of the Credit Agreement is hereby amended by (i)
deleting the words “without premium or penalty” from the first sentence thereof,
(ii) deleting the word “and” immediately before clause (C) thereof, (iii)
inserting the phrase “(D) in the case of any such prepayment of Term Loans after
the Amendment No. 2 Effective Date but on or prior to the first anniversary of
the Amendment No. 2 Effective Date shall be accompanied by a premium equal to 1%
of the aggregate principal amount so prepaid and (E) in the case of any such
prepayment of Term Loans after the first anniversary of the Amendment No. 2
Effective Date, without premium or penalty” immediately before the period at the
end of the first sentence thereof and

 

 


--------------------------------------------------------------------------------

 

 

 

 

(iv) inserting the words “any premium payable pursuant to clause (D) above and”
immediately after the words “together with” in the fifth sentence thereof .

(e)          The table contained in Section 7.11(a) of the Credit Agreement is
hereby amended in full to read as follows:

“Four Fiscal Quarters Ending

Minimum Consolidated Interest Coverage Ratio

December 31, 2005 through June 30, 2006

2.00:1.00

September 30, 2006 through June 30, 2007

2.25:1.00

September 30, 2007 through June 30, 2008

3.00:1.00

September 30, 2008 and each fiscal quarter thereafter

3.50:1.00”

 

 

(f)           The table contained in Section 7.11(b) of the Credit Agreement is
hereby amended in full to read as follows:

“Four Fiscal Quarters Ending

Maximum Consolidated Leverage Ratio

December 31, 2005 through June 30, 2006

6.60:1.00

September 30, 2006 through June 30, 2007

5.50:1.00

September 30, 2007 through June 30, 2008

4.75:1.00

September 30, 2008 through June 30, 2009

4.25:1.00

September 30, 2009 and each fiscal quarter thereafter

3.75:1.00”

 

SECTION 2.    Consent and Waiver. The Required Lenders hereby consent and
approve to the sale by the U.S. Borrower or its Subsidiaries of the professional
and technology segments of the Nu-Gro business including, without limitation,
the sale of the Equity Interests of Nu-Gro America Corp., a Delaware
corporation, IB Nitrogen, Inc., a Delaware corporation and Nu-Gro Technologies,
Inc., a Delaware corporation (collectively, the “Nu-Gro Sale”) provided that (i)
at the time of the Nu-Gro Sale, no Event of Default shall exist or would result
from such Disposition, (ii) the Nu-Gro Sale shall be for fair market value,
(iii) 100% of the purchase price received in connection with the Nu-Gro Sale
shall be paid to the U.S. Borrower or such Subsidiary in cash or Cash Equivalent
consideration, (iv) the U.S. Borrower shall prepay an aggregate principal amount
of Loans equal to 100% of the Net Cash Proceeds received from the Nu-Gro Sale
within 2 Business Days after the receipt thereof by the U.S. Borrower or such

 

 


--------------------------------------------------------------------------------

 

 

 

 

Subsidiary and (v) the Net Cash Proceeds from the Nu-Gro Sale shall not count
towards the Net Cash Proceeds baskets set forth in Section 2.07(b)(ii) in excess
of which Baskets such Net Cash Proceeds are required to be applied to prepayment
of the Loans.

SECTION 3.    Fees. On the date hereof, the U.S. Borrower shall pay to the
Administrative Agent, for the benefit of each Lender that executes this
Amendment No. 2 by no later than 12:00 PM (New York time) on December 12, 2005,
an upfront fee equal to 0.15% of the aggregate Commitments of each such Lender
under the Credit Agreement as of the date hereof.

SECTION 4.     Conditions of Effectiveness. This Amendment No. 2 shall become
effective as of the date first above written (the “Amendment No. 2 Effective
Date”) when, and only when each of the following conditions set forth in this
Section 4 shall have been satisfied:

(a)          Execution of Counterparts. The Administrative Agent shall have
received counterparts of (i) this Amendment No. 2 executed by (A) the U.S.
Borrower, (B) the Administrative Agent and (C) the Required Lenders and (ii) the
consent attached hereto (the “Consent”) executed by each Guarantor.

(b)          Payment of Fees and Expenses. The U.S. Borrower shall have paid (i)
all reasonable fees and expenses (including the reasonable fees and expenses of
Shearman & Sterling LLP) incurred by the Administrative Agent in connection with
the preparation, negotiation and execution of this Amendment No. 2 or otherwise
required to be paid in connection with this Amendment No. 2, (ii) the fees
required to be paid pursuant to Section 3 hereof and (iii) all other fees and
expenses required to be paid under the Loan Documents and remaining outstanding
on or prior to the date of this Amendment No. 2 (including reasonable fees and
expenses of counsel), in each case, for which the invoice for such fees and
expenses shall have been presented to the U.S. Borrower.

(c)          Resolutions. The Administrative Agent shall have received certified
copies of (i) the resolutions of the Board of Directors of the U.S. Borrower
evidencing approval of this Amendment No. 2 and all matters and transactions
contemplated hereby and (ii) all documents evidencing other necessary corporate
action and governmental and other material third party approvals and consents,
if any, with respect to this Amendment No. 2, the Consent and the matters and
transactions contemplated hereby and thereby.

(d)          Certificates. The Administrative Agent shall have received a
certificate of the Secretary or an Assistant Secretary (or another Responsible
Officer) of the U.S. Borrower certifying (i) the names and true signatures of
the officers of the U.S. Borrower authorized to sign this Amendment No. 2 and
the other documents to be delivered hereunder, (ii) that no authorization or
approval or other action by, and no notice to or filing with, any governmental
authority or regulatory body, or any third party to any agreements and
instruments of the U.S. Borrower is required for the due execution, delivery or
performance by the U.S. Borrower of this Amendment, (iii) the representations
and warranties contained in Section 6 of this Amendment are true and correct in
all material respects (except to the extent that such representations and
warranties specifically refer to an earlier date, in which case they shall be
true and correct as of such earlier date) and (iv) no Event of Default has
occurred and is continuing or would result from this Amendment and the matters
and transactions contemplated hereby.

 

 

 


--------------------------------------------------------------------------------

 

 

 

 

(e)          Authorizations. All governmental authorizations and all third party
consents and approvals necessary in connection with the Amendment No. 2 and the
transactions contemplated hereby shall have been obtained (without the
imposition of any conditions that are not acceptable to the Lenders) and shall
remain in effect; and no Law shall be applicable in the judgment of the Lenders,
in each case that restrains, prevents or imposes materially adverse conditions
upon the Amendment No. 2 and the transactions contemplated hereby or the rights
of the Loan Parties or their Subsidiaries freely to transfer or otherwise
dispose of, or to create any Lien on, any properties now owned or hereafter
acquired by any of them.

(f)           Legal Details, Etc. All documents executed or submitted pursuant
hereto shall be reasonably satisfactory in form and substance to the
Administrative Agent.

SECTION 5.     Effect on Credit Agreement. (a) On and after the effectiveness of
this Amendment No. 2, each reference in the Credit Agreement to “this
Agreement”, “hereunder”, “hereof” or words of like import referring to the
Credit Agreement, and each reference in the Notes and each of the other Loan
Documents to “the Credit Agreement”, “thereunder”, “thereof” or words of like
import referring to the Credit Agreement, shall mean and be a reference to the
Credit Agreement, as amended by this Amendment No. 2. The execution, delivery
and effectiveness of this Amendment No. 2 shall not, except as expressly
provided herein, operate as a waiver of any right, power or remedy of any Lender
or the Agent under any of the Loan Documents, nor constitute a waiver of any
provision of any of the Loan Documents.

(b)          Each party hereto hereby acknowledges and consents to the amendment
to the Credit Agreement and the terms and provisions thereof on the terms set
forth in this Amendment No. 2. Each party hereto hereby reaffirms the covenants
and agreements contained in each Loan Document and confirms that each Loan
Document, as specifically amended by Amendment No. 2 in the case of the Credit
Agreement, is and shall continue to be in full force and effect and the same are
hereby ratified and confirmed in all respects, except that upon the
effectiveness of this Agreement, all references contained therein to the “Credit
Agreement” shall mean the Credit Agreement as amended by Amendment No. 2.

SECTION 6.     Representations and Warranties. The U.S. Borrower represents and
warrants as follows:

(a)          The execution, delivery and performance by each Loan Party of this
Amendment No. 2 and any other documents, instruments and agreements in
connection herewith, and the consummation of the transactions contemplated
hereby and thereby, are within such Loan Party’s corporate or other
organizational powers, have been duly authorized by all necessary corporate or
other organizational action, and do not and will not (i) contravene the terms of
any of such Person’s Organization Documents; (ii) conflict with or result in any
breach or contravention of, or require any payment (other than the payment
required to be made pursuant to this Amendment No. 2) to be made under (A) any
Contractual Obligation to which such Person is a party or affecting such Person
or the properties of such Person or any of its Subsidiaries or (B) any order,
injunction, writ or decree of any Governmental Authority or any arbitral award
to which such Person or its property is subject; (iii) violate any Law; or (iv)
result in the creation of any Lien other than a Lien expressly permitted under
Section 7.01 of the Credit Agreement.

 

 

 


--------------------------------------------------------------------------------

 

 

 

 

(b)          No approval, consent, exemption, authorization, or other action by,
or notice to, or filing with, any Governmental Authority or any other Person is
necessary or required in connection with the execution, delivery or performance
by, or enforcement against, any Loan Party of this Amendment No. 2 or any other
Loan Document, or for the consummation of the transactions contemplated hereby.

(c)          This Amendment No. 2 and the Consent have been duly executed and
delivered by each Loan Party that is party hereto. This Amendment No. 2
constitutes, and each other Loan Document when so delivered will constitute, a
legal, valid and binding obligation of such Loan Party, enforceable against each
Loan Party that is party thereto in accordance with its terms.

SECTION 7.     Payment of Fees. The U.S. Borrower agrees to pay on demand all
reasonable fees, costs and expenses (including, without limitation, as
separately agreed to in writing) of the Administrative Agent in connection with
the preparation, execution, delivery and administration, modification and
amendment of this Amendment No. 2 and the other instruments and documents to be
delivered hereunder (including, without limitation, the reasonable fees and
expenses of counsel for the Administrative Agent) in accordance with the terms
of Section 10.04 of the Credit Agreement.

SECTION 8.   Execution in Counterparts. This Amendment No. 2 may be executed in
any number of counterparts and by different parties hereto in separate
counterparts, each of which when so executed shall be deemed to be an original
and all of which taken together shall constitute one and the same agreement.
Delivery of an executed counterpart of a signature page to this Amendment No. 2
by telecopier or electronic pdf shall be effective as delivery of a manually
executed counterpart of this Amendment No. 2.

SECTION 9.   Governing Law; Jurisdiction. (a) This Amendment No. 2 shall be
governed by, and construed in accordance with, the laws of the State of
New York.

(b) THE BORROWER IRREVOCABLY AND UNCONDITIONALLY SUBMITS, FOR ITSELF AND ITS
PROPERTY, TO THE NONEXCLUSIVE JURISDICTION OF THE COURTS OF THE STATE OF NEW
YORK SITTING IN NEW YORK COUNTY AND OF THE UNITED STATES DISTRICT COURT FOR THE
SOUTHERN DISTRICT OF NEW YORK, AND ANY APPELLATE COURT FROM ANY THEREOF, IN ANY
ACTION OR PROCEEDING ARISING OUT OF OR RELATING TO THIS AMENDMENT NO. 2, THE
CREDIT AGREEMENT OR ANY OTHER LOAN DOCUMENT, OR FOR RECOGNITION OR ENFORCEMENT
OF ANY JUDGMENT, AND EACH OF THE PARTIES HERETO IRREVOCABLY AND UNCONDITIONALLY
AGREES THAT ALL CLAIMS IN RESPECT OF ANY SUCH ACTION OR PROCEEDING MAY BE HEARD
AND DETERMINED IN SUCH NEW YORK STATE COURT OR, TO THE FULLEST EXTENT PERMITTED
BY APPLICABLE LAW, IN SUCH FEDERAL COURT. EACH OF THE PARTIES HERETO AGREES THAT
A FINAL JUDGMENT IN ANY SUCH ACTION OR PROCEEDING SHALL BE CONCLUSIVE AND MAY BE
ENFORCED IN OTHER JURISDICTIONS BY SUIT ON THE JUDGMENT OR IN ANY OTHER MANNER
PROVIDED BY LAW. NOTHING IN THIS AMENDMENT NO. 2, THE CREDIT AGREEMENT OR IN ANY
OTHER LOAN DOCUMENT SHALL AFFECT ANY RIGHT THAT THE ADMINISTRATIVE AGENT, ANY
LENDER OR THE L/C ISSUER MAY OTHERWISE HAVE TO BRING ANY ACTION OR PROCEEDING
RELATING

 

 


--------------------------------------------------------------------------------

 

 

 

 

TO THIS AMENDMENT NO. 2 OR ANY OTHER LOAN DOCUMENT AGAINST A BORROWER OR ANY
OTHER LOAN PARTY OR ITS PROPERTIES IN THE COURTS OF ANY JURISDICTION.

 

 

 


--------------------------------------------------------------------------------

 

 

 

 

 

IN WITNESS WHEREOF, the undersigned have caused this Amendment No. 2 to be
executed and delivered by their duly authorized officer as of the date first
above written.

SPECTRUM BRANDS, INC., as the U.S. Borrower

 

By   /s/ Randall J. Steward                                          
       Title:  Executive Vice President and Chief
                  Financial Officer

 

 

 

 


--------------------------------------------------------------------------------

 

 

 

 



BANK OF AMERICA, N.A.,

as Administrative Agent

By /s/ Liliana Claar                                        

     Title:  Vice President

 

BANK OF AMERICA, N.A.,

as a Lender, L/C Issuer and Swing Line Lender

By /s/ Suzanne L. Chomiczewski              

     Title:  Vice President

 

 

 

 


--------------------------------------------------------------------------------

 

 

 

 

CONSENT

 

CONSENT dated as of December 12, 2005 (this “Consent”), to the foregoing
Amendment No. 2 dated as of the date hereof (“Amendment No. 2”) and Amendment
No. 1 dated as of April 29, 2005 (“Amendment No. 1” and, together with Amendment
No. 2, the “Amendments”) hereof to the Fourth Amended and Restated Credit
Agreement dated as of February 7, 2005, as amended, supplemented or otherwise
modified to the date hereof (the “Credit Agreement”), among Spectrum Brands,
Inc., formerly known as Rayovac Corporation, a Wisconsin corporation (the “U.S.
Borrower”), Varta Consumer Batteries GmbH & Co. KGaA, a German partnership
limited by shares (the “Euro Borrower”), Rayovac Europe Limited, a limited
liability company (the “UK Borrower and, with the Euro Borrower, each a
“Subsidiary Borrower” and collectively, the “Subsidiary Borrowers” and the
Subsidiary Borrowers, with the U.S. Borrower, each a “Borrower” and
collectively, the “Borrowers”), each lender from time to time party hereto
(collectively, the “Lenders” and individually, a “Lender”), Citicorp North
America, Inc., as Syndication Agent, Merrill Lynch Capital Corporation, as
Co-Documentation Agent and Managing Agent, LaSalle Bank National Association, as
Co-Documentation Agent and Bank of America, N.A., as Administrative Agent (the
“Administrative Agent”), Swing Line Lender (the “Swing Line Lender”) and L/C
Issuer (the “L/C Issuer”) . Capitalized terms used in this Consent without
definition shall have the respective meanings provided in the Credit Agreement.

Each of the UK Borrower, the Euro Borrower and each of the undersigned
Guarantors, as a Guarantor under one or more of the Guaranties in favor of the
Secured Parties, hereby consents to the Amendments and hereby confirms and
agrees that notwithstanding the effectiveness of such Amendments, the Guaranties
are, and shall continue to be, in full force and effect and each is hereby
ratified and confirmed in all respects, except that, on and after the
effectiveness of such Amendment, each reference in each Guaranty to the “Credit
Agreement”, “thereunder”, “thereof” or words of like import shall mean and be a
reference to the Credit Agreement, as amended by such Amendments.

 

 


--------------------------------------------------------------------------------

 

 

 

 



IN WITNESS WHEREOF, the undersigned have caused this Consent to be executed and
delivered by their duly authorized officers as of the date first above written.

 

VARTA CONSUMER BATTERIES Gmbh
       & Co. KGaA, as the Euro Borrower

 

RAYOVAC EUROPE LIMITED, as

the UK Borrower

 

 

 

By   /s/ Rémy Burel, Andreas Rouvé          

Title:  CEO, CFO

 

By   /s/ Rémy Burel                                  

Title:  Director

 

 

 

ROV INTERNATIONAL
FINANCE COMPANY

 

RAYOVAC EUROPE GmbH

 

 

 

By   /s/ James T. Lucke                            

Title:  Secretary

 

By   /s/ Rémy Burel, Andreas Rouvé         

Title:  CEO, CFO

 

 

 

ROV GERMAN LIMITED GmbH

 

ROV GERMAN GENERAL
      PARTNER GmbH

 

 

 

By   /s/ Rémy Burel, Andreas Rouvé          

Title:  CEO, CFO

 

By   /s/ Rémy Burel, Andreas Rouvé          

Title:  CEO, CFO

 

 

 

 

 

 

SPECTRUM BRANDS HOLDINGS B.V

 

SPECTRUM BRANDS EUROPE
      GmbH, SULZBACH

 

 

 

By   /s/ Laurens ten Horn                          

Title:  Sole Director

 

By   /s/ Rémy Burel, Andreas Rouvé          

Title:  CEO, CFO

 

 

 

TETRA JAPAN K.K.

 

 

 

 

 

By   /s/ Joe Gil                                         

Title:  Director

 

 

 

 

 

 

 

 

 

 

 

 


--------------------------------------------------------------------------------

 

 

 

 

ROVCAL, INC.

ROV HOLDING, INC.

WILLINGER BROS., INC.

TETRA HOLDING (US), INC.


By   /s/ James T. Lucke                                          

Title:  Assistant Secretary

 

ROVCAL, INC.

ROV HOLDING, INC.

UNITED INDUSTRIES CORPORATION

NU-GRO AMERICA CORP.

NU-GRO US HOLDCO CORP.

NU-GRO TECHNOLOGIES, INC.

IB NITROGEN INC.

SCHULTZ COMPANY

UNITED PET GROUP, INC.

AQUARIUM SYSTEMS, INC.

PERFECTO MANUFACTURING, INC.

SOUTHERN CALIFORNIA FOAM, INC.

AQUARIA, INC.

DB ONLINE, LLC

THE WONDER PROPERTY COMPANY

SOUTHERN WONDER PROPERTY COMPANY

SOUTHERN WONDER COMPANY

JUNGLE LABORATORIES CORPORATION

THE WONDER COMPANY


By /s/ James T. Lucke                                        

Title:  Secretary

 

 

 

 

 